Title: To John Adams from Edward Livingston, 14 February 1800
From: Livingston, Edward
To: Adams, John



Sir,
Friday 14th. Feby. 1800

Having last week had the honor of receiving an invitation to dine with the President of the US. I laid the card among my papers under an impression that it was for this day—It was therefore with extreme regret that I found my inattention had led me into a seeming rudeness which I assure you Sir I am incapable of designedly committing—
I am very sensible Sir that I have no right to call your attention from more important concerns—but it is of no small importance to me not to be deemed wanting in that Respect which owe and with which /  I have the Honor to be /  Very sincerely Sir /  Your Mo. Obdt Serv

Edw Livingston